AMENDMENT TO EMPLOYMENT AGREEMENT 
 
WHEREAS, InfoSearch Media, Inc., a Delaware corporation, with its principal
place of business located at 4086 Del Rey Avenue, Marina Del Rey, California
90292, its affiliates, subsidiaries, successors and assigns (the “Company”), and
George Lichter, an individual residing at 130 South William Drive, Beverly
Hills, California 90211 (the “Executive”) are parties to an Employment Agreement
dated January 4, 2006 and effective as of August 23, 2005 (the “Agreement”),
which is incorporated herein by reference, and a copy of which is attached
hereto as Exhibit A.
 
WHEREAS, it is the desire of the Company and the Executive to amend Section 6(a)
of the Agreement to increase the Executive’s base salary; and
 
WHEREAS, the Company and the Executive have agreed to memorialize this written
amendment to the Agreement (the “Amendment”).
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which the parties hereby acknowledge, the parties
hereby agree to amend the Agreement as follows:
 
1.  Definitions. Unless otherwise defined herein, all capitalized terms and
phrases used in this Amendment shall have their meanings as defined in the
Agreement.
 
2.  Effective Date. The parties intend that this Amendment shall apply
retroactively to July 1, 2006 (the “Effective Date”), such that the above
language shall be deemed to have been included in the Agreement as of that date.
 
3.  Amended Section 6(a) of Agreement.
 
(a)  Section 6(a) of the Agreement is hereby replaced in its entirety as
follows:
 
6. Compensation
 
(a) Base Salary. During the Term of this Agreement, the Company shall pay and
the Executive agrees to accept, in consideration for the Executive’s services
hereunder, pro rata bi-weekly payments of the annual salary of $250,000, less
all applicable taxes and other appropriate deductions. In addition, the Board
shall review the Executive’s base salary annually and shall determine whether
upward adjustment is appropriate given the Company’s operating performance over
the relevant Term.
 
4.  Other Sections of Agreement Reaffirmed. All of the other sections of the
Agreement remain unchanged and are hereby ratified and reaffirmed as of the date
hereof and shall remain in full force and effect.
 
5.  Severability. Should any term or provision of this Amendment be finally
determined by a court of competent jurisdiction to be void, invalid,
unenforceable or contrary to law or equity, the offending term shall be modified
and limited (or if strictly necessary, deleted) only to the extent required to
conform to the requirements of law and the remainder of this Amendment (or, as
the case may be, the application of provisions to other circumstances) shall not
be affected thereby but rather shall be enforced to the greatest extent
permitted by law.
 
[SIGNATURE PAGE FOLLOWS]
 

--------------------------------------------------------------------------------


 
BY HIS EXEUCTION BELOW, THE EXECUTIVE ACKNOWLEDGES AND STATES THAT HE HAS FREELY
AND VOLUNTARILY ENTERED INTO THIS AMENDMENT AND THAT HE HAS READ AND UNDERSTOOD
EACH AND EVERY PROVISION THEREOF.


UNDERSTOOD, AGREED, AND ACCEPTED:
 

EXECUTIVE   COMPANY       George Lichter   InfoSearch Media, Inc.      
/s/ George Lichter         
 
By:  /s/ Frank Knuettel, II         
      Date:  11/3/06                   Name:  Frank Knuettel, II            
Title:   CFO                                    Date:  
11/3/06                          

 

--------------------------------------------------------------------------------


 